Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited art—Inaba et al. ‘779—fails to anticipate or render obvious, alone or in any proper combination, the control device including the preset air pressure timings configured such that at least one waste liquid chamber corresponds to the negative pressure period at any time during collecting and discharging waste liquid—in combination with all the other limitations in each of claims 1 and 14.  In Inaba, the valves 52a and 52b are controlled to allow suction for collection of waste when needed but the control device thereof is not configured as claimed in each of claims 1 and 14.
The terminal disclaimer filed 5/19/2022 is approved and has obviated the double patenting rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRY K CECIL/Primary Examiner, Art Unit 1778